     Case 5:20-cv-01638-MAR Document 26 Filed 08/16/21 Page 1 of 1 Page ID #:658



 1   Kamaria Davis
     Leibovic Law Group
 2   21540 Plummer Street Suite B
     Chatsworth, CA 91311
 3   T: (818) 465-1633
     F: (818) 995-4838
 4   E-mail: KamariaD@LeibovicLawGroup.com
     Attorney for Plaintiff
 5

 6

 7
                         UNITED STATES DISTRICT COURT
 8                      CENTRAL DISTRICT OF CALIFORNIA
 9

10
     JANET FEKETE,                           )      CASE No.: 5:20-cv-01638-MAR
11
                                             )
                 Plaintiff                   )
12
                                             )   ORDER FOR THE AWARD OF
      vs.                                    )   ATTORNEY FEES PURSUANT TO
13
                                             )   THE EQUAL ACCESS TO
     KILOLO KIJAKAZI, ,                      )   JUSTICE ACT 28 U.S.C. § 2412 (d)
14
                                             )
     Acting Commissioner of SSA              )
15
                                             )
                 Defendant(s).               )
16
                                             )
                                             )
17
                                             )
18

19
            The Court having approved the stipulation of the parties, IT IS ORDERED
20
     that Plaintiff be awarded attorney fees under the Equal Access to Justice Act, 28
21
     U.S.C. § 2412(d), in the amount of THREE THOUSAND-FORTY-SEVEN
22
     DOLLARS and THIRTY-SIX CENTS ($3,047.36).
23

24
     DATE: August 16, 2021
25

26                                          ____________________________________
                                           ____________________
27                                                       MARGO A. ROCCONI
                                            HONORABLE MARG
                                            UNITED STATES MAGISTRATE JUDGE
28




                                              - 1
